Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed  has been entered.
Drawings
The drawings were received on 8/3/2018.  These drawings are not acceptable.
The drawings filed on 8/03/2018 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Fig. 5, step 407 states the method step of “pass fluid from the first member cavity to a second member cavity axially spaced from the first member cavity” and step 409 states “pass fluid through the second member cavity to effect heat transfer”. The “second member cavity” of the steps should read “downstream member cavity”. Appropriate correction is required.
Allowable Subject Matter
Claims 10 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 10 has not been rejected using prior art because no references, or reasonable combina.
The closest prior art of record is Fonseca (US-Pub 2017/0292412) and Chalaud (US-Pub 2018/0087392). Fonseca has the cooling fluid flowing through a downstream fluid passage, however,  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/S.V.M./               Examiner, Art Unit 3741                                                                                                                                                                                         
	
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741